Citation Nr: 0937949	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had verified active service from February 1946 to 
February 1947 as a New Philippine Scout.  The Veteran died in 
June 1997.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 1999 decision the Board denied entitlement 
to service connection for the cause of the Veteran's death.  
The appellant's request for reconsideration was denied in 
April 2000 and the decision became final.

2.  The evidence received since the September 1999 rating 
decision is cumulative of evidence previously of record and 
does not raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for the cause of 
the Veteran's death.


CONCLUSIONS OF LAW

1.  The September 1999 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2009).

2.  New and material evidence has not been received, and the 
claim for service connection for cause of death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's assertion that her 
husband's death was related to his active military service.  
The Veteran died in June 1997.  The cause of death was noted 
on the death certificate as cardiopulmonary arrest secondary 
to "uncal" herniation, secondary to cerebrovascular 
accident probably secondary to "pontine bleed."  Community 
acquired pneumonia was also noted as a significant condition 
contributing to death.  The Veteran did not have any service-
connected disabilities at the time of his death.

The appellant argues that during his lifetime, her husband 
submitted papers showing that service connection was 
warranted for injuries and conditions incurred as a result of 
his death.  She also argues that her husband was a former 
prisoner of war (POW) and died of diseases related to his 
captivity.    

The appellant submitted an initial claim for service 
connection for the cause of the Veteran's death in August 
1997.  By rating decision dated in July 1998 the RO denied 
service connection for the cause of the Veteran's death, 
noting that there was no nexus between the Veteran's death 
and his military service, the Veteran did not meet the 
criteria to be considered a POW, and furthermore, the 
disability that caused the Veteran's death is not a POW-
related disability.  The appellant perfected an appeal of 
this decision and in September 1999 the Board continued the 
denial of service connection for the Veteran's death for the 
same reasons given by the RO.  The appellant submitted a 
motion for reconsideration but this motion was denied in 
April 2000 and the Board's decision of September 1999 became 
final.  38 U.S.C.A. § 7104(b).
  
The appellant submitted a claim to reopen her previously 
denied claim for entitlement to service connection for the 
cause of the Veteran's death in September 2007.  By rating 
decision dated in November 2007 the RO found that the 
appellant had failed to submit new and material evidence to 
reopen her previously denied claim.  

Legal Criteria

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Relevant Evidence

At the time of the September 1999 Board decision, pertinent 
evidence on file included service treatment records (STRs) 
dated in 1946 reflecting severe furunculosis of the right 
buttock, primary atypical pneumonia in the left lobes, tinea 
flava, tinea cruris, acute conjunctivitis, and pediculosis.  
A physical examination dated in February 1946 reflects the 
Veteran's systems were clinically evaluated as normal with 
the exception of "hyprotrophy" of the tonsils.  The 
Veteran's cardiovascular system was evaluated as satisfactory 
with "P2 loud & snapping" noted.  On his separation 
examination dated in February 1947 the Veteran's systems were 
clinically evaluated as normal with the exception of skin-
related taenia corporis.

The record reflected numerous affidavits from service 
comrades received by the RO in 1972 and 1973 which state that 
the Veteran served as a guerilla from 1942 to 1945 and was 
struck by shrapnel in the right forearm and the right leg in 
1943.  Also on file was an Affidavit for Philippine Army 
Personnel, a document signed by the Chief of the O'Donnell 
Education Corps, and an Oath to the Commander-in-Chief of the 
Japanese forces 

A December 1972 record from the United States Department of 
the Army reflects that the Veteran had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

Statements from a private physician dated in 1973 and 1977 
indicated that the Veteran suffered from a fistula in ano, 
healed shrapnel wounds of the right forearm and right leg, 
poor vision, chest pain, constant headaches, furunculosis, 
and pneumonia, which were attributable to and injury or 
disease contracted during military service.  The physician 
stated that he was a medical officer in the military unit to 
which the Veteran was attached.  A November 1973 statement 
which reflected that the Veteran was suffering from pain and 
tenderness of the sight of his wound upon motion, weakness, 
range of motion difficulties in the right forearm and right 
leg, numbness, and failing health.

Medical certificates, records and affidavits dated from 
November 1975 to August 1978 reflect treatment for minimal 
pulmonary tuberculosis.

A private medical certificate dated in January 1997 reflects 
stiff neck, bronchitis, gouty arthritis, gastritis, 
hypertension, epigastric pain, chest pain, painful hips, rule 
out peripheral neuritis, neuralgia, pain on right lower 
extremity, leg cramps, and infected wound.

Private hospital records dated in June 1997 reflect that the 
Veteran was admitted to the hospital after a sudden loss of 
consciousness followed by slurred speech.  A cerebrovascular 
accident with left- sided weakness was noted.

The Veteran died in June 1997.  The cause of death was noted 
on the death certificate as cardiopulmonary arrest secondary 
to "uncal" herniation, secondary to cerebrovascular 
accident hemorrhage probably secondary to "pontine bleed."  
Community acquired pneumonia was also noted as a significant 
condition contributing to death.

Pertinent evidence received since the September 1999 Board 
decision includes a POW questionnaire dated from October 
2007, the Veteran's death certificate, a record of the 
appellant's eligibility for old age pension from the 
Philippine government, a document from the Philippine 
Adjutant General certifying the Veteran's service, Veterans 
Memorial Medical center records from December 1975 and 
January 1987, private medical records ranging from October 
1994 to November 1996, an X-Ray report from March 1996, an 
Affidavit for Philippine Army Personnel, a document signed by 
the Chief of the O'Donnell Education Corps, and an Oath to 
the Commander-in-Chief of the Japanese forces.

Analysis

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in September 1999 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  While 
the "problem oriented progress note" from January 1987 
wherein the Veteran complains of nuchal pain and vision 
blurring, is new evidence, it is not material.  As this 
medical record does not address the Veteran's disability, 
specifically whether it was caused service, it does not raise 
a reasonable possibility of substantiating the claim.  
Likewise, the updated POW statement submitted and completed 
by the appellant and dated October 2007 is new, but does not 
warrant the reopening of her claim.  The POW statement does 
not provide evidence that the Veteran died of a disability 
related to service.  Further, cardiopulmonary arrest 
secondary to "uncal" herniation, secondary to 
cerebrovascular accident hemorrhage probably secondary to 
"pontine bleed" is not a presumptive disease applied to 
former prisoners of war.  38 C.F.R. § 3.309(c).  As this 
evidence does not raise a reasonable possibility of 
substantiating the claim, it does not warrant reopening the 
appellant's claim.

The balance of the evidence submitted by the appellant has 
been previously considered and therefore, is clearly not new 
evidence.  The appellant's statements that the Veteran was a 
POW and died of diseases related to his captivity are not 
supported by previously unconsidered evidence.  

The Board is cognizant that, since the September 1999 
decision that became final, VA has implemented new 
regulations under 38 C.F.R. § 3.309(c) to establish 
presumptive service connection for disorders in former 
prisoners of war following any period of POW (prisoner of 
war) captivity.  The appellant argues that the Veteran 
acquired the disability that caused his death as a result of 
being a POW in Japanese captivity.  Because of this, the 
appellant's current claim for service connection for the 
cause of the Veteran's death could arguably be considered on 
a de novo basis, and without regard to finality of the 
previous RO determination.  See Routen v. Brown, 142 F.3d 
1434, 1441 (Fed. Cir. 1998) citing Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994) (a change in a VA regulation can 
constitute a new basis for entitlement to a benefit).  In 
this case, however, the Service Department certified that the 
Veteran was not a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed forces.  The Veteran's only verified 
service is with the New Philippine Scouts from February 1946 
to February 1947.  As the Veteran was not a POW, declining to 
review the case on a de novo basis will not prejudice the 
appellant's claim. 

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the appellant's claim of 
entitlement to service connection for cause of death is not 
reopened.  The benefit sought on appeal is denied. 38 C.F.R. 
§ 3.156(a).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant October 2007 
included the criteria for reopening a previously denied claim 
and the criteria for establishing service connection.  This 
notice, however, did not provide notice of the grounds for 
the previous final denial.  The appellant did receive such 
notice, however, in the November 2007 rating decision and the 
claim was readjudicated in a March 2008 statement of the 
case.  Mayfield, 444 F.3d at 1333.  More importantly, the 
appellant offered medical records with the intent to provide 
evidence that the Veteran's death was service-connected.  The 
Board finds that the appellant had actual notice on the 
grounds of the prior denial as of her October 2007 submission 
of evidence.  Therefore, the Board concludes that any error 
in notice was harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the U.S. Court of Appeals for 
Veterans Claims (Court) held that for dependency and 
indemnity compensation (DIC) benefits, VCAA notice must 
further include (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).

The Board notes that the second and third Hupp notice 
elements were satisfied in the October 2007 letter.  The RO 
specifically explained that the evidence must show that the 
condition causing the Veteran's death had its onset in 
service or was permanently aggravated by military service to 
establish entitlement to service connection for cause of 
death.  In regard to the first element, the Board notes that 
the Veteran was not service-connected for any disabilities 
during his lifetime, the Board finds that there is no 
prejudice to the appellant despite the absence of such notice

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  38 U.S.C.A. § 5103A.  Nor is there otherwise any 
suggestion that pertinent evidence remains outstanding, and 
in any event, the appellant has not authorized VA to obtain 
any other records from any source.  In summation, the facts 
relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. 
§ 3.159.



ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service for cause of death, the 
benefit sought on appeal is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


